Title: To Thomas Jefferson from Caesar Augustus Rodney, 28 September 1808
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                  
                     Honored & Dear Sir,
                     Sept. 28. 1808
                  
                  I beg leave to introduce to you W. A. Macaulay a physician in the army of the United States. He wishes to exchange this birth for the more active & honorable situation of an officer. He is a native I believe of Virginia, is a young gentleman of amiable character & manners, & of correct republican principles. I have no doubt but that he possesses every qualification of an active & meritorious officer, & in that situation would do credit to himself & reflect honor on his country 
                  Yours Very Respecty. & Sincerely
                  
                     C. A. Rodney 
                     
                  
               